DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade fixed at variable heights and not horizontal must be shown or the features canceled from the claim(s).  No new matter should be entered.  Additionally, the lines are not uniformly thick and well defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because “is disclosed” (line 2) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “may be affixed” in parts i and ii in claim 1 are indefinite because it is unclear if the recitations which follow are or are not required.  These recitations have been treated as essentially, “is configured to be affixed,” which requires the subsequent recitations.
Claim 1 recites the limitations “the grader/scraper’s bottom” and “the grader/scraper’s front” in lines 3 and 4, respectively.  There are insufficient antecedent basis for these limitations in the claim.
Claims 2-12 are rejected because of their dependency on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn (U.S. Patent 5,191,944) in view of Mork (U.S. Patent 5,213,164), DiPizio et al. (U.S. Patent 8,449,217) and Reynolds (U.S. Patent 3,684,031).
	Thorn teaches grader/scraper comprising: a. a generally square steel frame (fig. 1, 10); b. with an expanded metal grating affixed to its bottom (3:20-22): c. with a steel grading blade affixed horizontally and perpendicularly to its front (22 and 2:45) ; d. with n yoke affixed near the front of the steel frame (fig. 1); e. wherein the length and width of the steel frame when viewed from above are generally the same (fig. 1) and the transverse length of the blade is generally the same as the width of the frame when viewed from above (fig. 1). Thorn does not teach an inverted Y-shaped yoke. Mork teaches an inverted Y-shaped yoke 14. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the inverted Y-shaped yoke of Mork for the yoke of Thorn as a substitution of parts that allows for connection to a three-point hitch and a pivotal connection.  Thorn is silent regarding the height of the blade. DiPizio teaches adjustable scraper blades (42).  Reynolds teaches configuring blades to be angled in order to obtain a desired surface configuration (a crown, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the blade of Thorn adjustable, as taught by DiPizio, and not horizontal, as taught by Reynolds, in order to work substrate as desired.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn/Mork/DiPizio/Reynolds, as applied above, and further in view of Van Gelder (U.S. Patent 7,134,254). 
Regarding claims 2-6, Thorn as modified teaches the grader/scraper of claim 1, but fails to teach the weight. However, Van Gelder teaches that it is known for expanded steel to have of weight of at least 400 pounds/square foot (2:40). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the grate have a weight of at least 30 pounds per square foot based on the desired strength.

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are moot in view of the new grounds of rejection.  Reynolds exemplifies that it is known to position blades in a variety of configurations, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671